According to the Order of this Court of yesterday being the 13 th instant, the matter coming this day to be heard and debated in the presence of Counsel learned on both sides, Mr. Carrington and Mr.  Blakewey of Counsel with the Defendants now prayed further time to file a Cross Bill in this Cause, alledging that their Witnesses in the Issue at Law directed to be Tried by the Order of this Court of the 5 th. of July last past, could not be allowed by a Court of Law; as being Parties in the Cause; Whereupon and on hearing what was alledged by Mr Whitaker and Mr Hume, of the Complainant’s Counsel, It is Ordered, Notwithstanding any former Order to the contrary, That The Defendants in respect that they have been delayed by their former Counsel in their proceedings (as it appears to this honourable Court) be allowed Ten days longer, to file their Bill of Complaint in this Court, against the present Complainant Hall.
Intr.
Tho. Lamboll Deputy Register